MEMORANDUM **
Ignacio Martinezr-Pontifes, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals (“BIA”) denying his motion to reopen deportation proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a). We review for abuse of discretion the denial of a motion to reopen, de Martinez v. INS, 374 F.3d 759, 761 (9th Cir.2004), and we deny the petition.
The BIA decision considered all of the factors Martinez-Pontifes raised in his motion to reopen and the BIA acted within its broad discretion to deny the motion. See 8 C.F.R. § 1003.2(a); see also Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002), cert. denied, 539 U.S. 941, 123 S.Ct. 2605, 156 L.Ed.2d 626 (2003) (internal quotations omitted) (stating that a the BIA has discretion to make decisions that are not “arbitrary, irrational, or contrary to law”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.